ACCEPTED
                                                                                                12-16-00115-CR
                                                                                   TWELFTH COURT OF APPEALS
                                                                                                 TYLER, TEXAS
                                                                                          9/19/2016 10:14:54 PM
                                                                                                      Pam Estes
                                                                                                         CLERK

                                   No. 12-16-00115-CR

 LATORI DEVON MOSLEY                         §     IN THE COURT OF APPEALS
                                                                    FILED IN
     Appellant                               §                     12th COURT OF APPEALS
                                                                        TYLER, TEXAS
                                             §
 vs.                                         §     12TH   JUDICIAL 9/19/2016
                                                                   DISTRICT  10:14:54 PM
                                                                          PAM ESTES
                                             §                              Clerk
 THE STATE OF TEXAS,                         §
     Appellee                                §     AT TYLER, TEXAS

       APPELLANT’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                         ONE DAY REQUEST

TO THE HONORABLE COURT:

        Now comes Austin Reeve Jackson, counsel for Appellant in the above entitled and

numbered cause, and makes this Motion, and for good cause shows the following:

                                             I.

        Appellant’s brief in this matter is due on 19 September 2016.           Three prior

extensions have been requested.

                                             II.

        While working on this case counsel has also been working on approximately 50

open appellate cases in this and other courts to which he has been appointed by Smith

County. This has included investigating motions for new trials (looking for and talking

with potential witnesses, jail and office visits with new appellate appointments, trial court

appearances for the same), requests for and reviews of reporter’s and clerk’s records,

research, briefing, review of opinions, investigation of potential PDR issues, etc. While

not all of these seventy or so cases have required significant attention from counsel
during this time, many of them have which has resulted in counsel having been able to

devote the full attention necessary to this case prior to today’s date.

       Because of this, counsel was delayed in completing his brief in this matter.

                                                II.

       Three prior extensions have been requested and it is respectfully prayed that in the

interest of justice, the Court grant this motion.

       WHEREFORE, PREMISES CONSIDERED, undersigned counsel respectfully

prays that, in accordance with the applicable law, the Court grant this Motion and extend

the date by which to file a brief by one day.

                                            Respectfully submitted,

                                            /s/Austin Reeve Jackson
                                            Texas Bar No. 24046139
                                            112 East Line, Suite 310
                                            Tyler, TX 75702
                                            Telephone: (903) 595-6070
                                            Facsimile: (866) 387-0152


                              CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the above and foregoing document

was served on counsel for the State by efile concurrently with its filing.

                                            /s/Austin Reeve Jackson